

Exhibit 10(t)
 
EXECUTION VERSION
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


SIXTH AMENDMENT TO CREDIT AGREEMENT
THIS SIXTH AMENDMENT, dated as of June 6, 2012 (this “Amendment”) to the Credit
Agreement, dated as of June 24, 2009 (as amended, restated, supplemented or
modified, from time to time, the “Credit Agreement”), by and among COMTECH
TELECOMMUNICATIONS CORP., a Delaware corporation (the “Company”), the Lenders
party thereto and CITIBANK, N.A., a national banking association, as
Administrative Agent for the Lenders.
WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement, and the Required Lenders have agreed to amend such
provisions of the Credit Agreement, subject to the terms and conditions set
forth herein;
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:
1.     Amendments.
(a)     The following definitions in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entirety to provide as follows:
“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Guaranties, the Pledge Agreement, the Hedging Agreements, the Security
Agreement, the Account Pledge Agreement and each other agreement executed in
connection with the transaction contemplated hereby or thereby or in connection
with any Banking Services provided by the Administrative Agent, any Lender or
any of their Affiliates, as each of the same may hereafter be amended, restated,
supplemented or otherwise modified, from time to time.
“Revolving Credit Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Credit Loans to the Company and to
acquire participations in Letters of Credit issued hereunder, in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01 hereto under the caption Revolving Credit Commitment, or in an
Assignment and Acceptance Agreement pursuant to which a Lender shall have
assumed its Commitment, as applicable.
“Revolving Credit Commitment Termination Date” shall mean April 30, 2014,
subject to extension in accordance with the provisions set forth in Section 3.14
hereof.
“Total Commitment” shall mean, at any time, the aggregate of the Commitments in
effect at such time which as of the Sixth Amendment Effective Date shall be
$100,000,000.

1

--------------------------------------------------------------------------------





“Total Revolving Credit Commitment” shall mean, at any time, the aggregate of
the Revolving Credit Commitments in effect at such time, which as of the Sixth
Amendment Effective Date shall be $100,000,000.
(b)     The following definitions are hereby added to Section 1.01 of the Credit
Agreement in their appropriate alphabetical order:
“Account Pledge Agreement” shall mean the Blocked Account and Account Pledge
Agreement in the form attached hereto as Exhibit G, to be executed and delivered
on the Sixth Amendment Effective Date by the Company, as such Account Pledge
Agreement may be amended to add Collateral (as defined therein), from time to
time, to secure each Cash-Secured Standby Letter of Credit, and as the same may
be further amended, restated, supplemented or otherwise modified from time to
time.
“Aggregate Cash-Secured Letters of Credit Outstanding” shall mean, on the date
of determination, that portion of the Aggregate Letters of Credit Outstanding
which relate to Cash-Secured Standby Letters of Credit.
“Cash-Secured Standby Letters of Credit” shall mean any Standby Letter of Credit
that is secured, at any time, by Cash Collateral pursuant to the Account Pledge
Agreement, provided that a Standby Letter of Credit shall only be deemed a
Cash-Secured Standby Letter of Credit at such time that it is secured by Cash
Collateral pursuant to the Account Pledge Agreement.
“Investor Notes” shall mean the Convertible Notes, or at any time following
replacement thereof in accordance with Section 7.01(q) hereof, the Replacement
Convertible Notes.
“Notice Date” shall have the meaning set forth in Section 3.14(a) hereof.
“Redemption Payment Date” shall have the meaning set forth in Section 3.14(d)
hereof.
“Sixth Amendment Effective Date” shall mean June 6, 2012.
(c)     The table in the definition of “Applicable Margin” in Section 1.01 of
the Credit Agreement is hereby amended and replaced with the following
table:        
Consolidated Total Indebtedness to Consolidated EBITDA
Adjusted Libor
Margin (360 day basis)
ABR 
Margin
Unused 
Fee Rate
Less than [*]


1.75%
0.75%
0.25%
Greater than or equal to [*] but less than [*]


2.00%
1.00%
0.25%
Greater than or equal to [*] but less than [*]


2.25%
1.25%
0.30%
Greater than or equal to [*]


2.50%
1.50%
0.35%

__________________________________
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been submitted to the
Securities and Exchange Commission.

2

--------------------------------------------------------------------------------



(d)     Section 2.03 of the Credit Agreement is hereby amended to add a new
subsection (h) at the end thereof as follows:
“(h)     Cash-Secured Standby Letters of Credit. The Company may request that
any Standby Letter of Credit be issued as a Cash-Secured Standby Letter of
Credit or that any existing Standby Letter of Credit be continued as a
Cash-Secured Standby Letter of Credit, upon execution of an Account Pledge
Agreement and delivery of sufficient cash to ensure that not less than 102% of
the Aggregate Cash-Secured Letters of Credit Outstanding of Cash Collateral
shall be held after giving effect to the issuance of such Cash-Secured Letter of
Credit or continuation of a Standby Letter of Credit as a Cash-Secured Letter of
Credit.
(e)     Section 2.04(a) of the Credit Agreement is hereby amended and restated
in its entirety to provide as follows:
The Company may at any time after the Sixth Amendment Effective Date, but not
more than two (2) times after the Sixth Amendment Effective Date, by written
notice to the Administrative Agent, request that the Administrative Agent
increase the maximum Revolving Credit Commitments (the “Revolver Increase”) by
an amount not to exceed $50,000,000 in the aggregate by adding one or more new
lenders (which may include any existing Lender desiring to increase its
Revolving Credit Commitment) as Lenders under this Agreement (each, a “Section
2.04 New Lender”) who wish to participate in the Revolver Increase; provided,
however, that (w) each Revolver Increase shall be in a minimum amount of
$20,000,000, (x) no Default or Event of Default shall have occurred and be
continuing as of the date of such request or as of the effective date of the
Revolver Increase (the “Increase Date”) or shall occur as a result thereof, (y)
any Section 2.04 New Lender that becomes party to this Agreement pursuant to
this Section 2.04 shall satisfy the requirements of Section 10.05 hereof and
shall be reasonably acceptable to the Administrative Agent and consented to by
the Company in accordance with the terms of such Section 10.05 and (z) the other
conditions set forth in this Section 2.04 are satisfied.
(f)     The first sentence of Section 3.04(b) of the Credit Agreement is hereby
amended and restated in its entirety to provide as follows:
The Company shall pay to the Administrative Agent for the account of, and pro
rata distribution to, the Lenders a commission with respect to the Lenders’
participation in Standby Letters of Credit equal to (x) with respect to all
Cash-Secured Standby Letters of Credit, one percent (1%) per annum multiplied by
the average daily amount of the Standby LC Exposure for all Cash-Secured Standby
Letters of Credit, and (y) with respect to all other Standby Letters of Credit,
the then applicable Adjusted Libor Rate Margin for Adjusted Libor Loans
multiplied by the average daily amount of the Standby LC Exposure of such
Standby Letters of Credit that are not Cash-Secured Standby Letters of Credit,
each of (x) and (y) calculated, without duplication, during the period from and
including the Closing Date but excluding the later of (a) the Revolving Credit
Commitment Termination Date and (b) the date on which such Lender ceases to have
any Standby LC Exposure.
(g)     Article III of the Credit Agreement is hereby amended to add a new
Section 3.14 at the end thereof as follows:
        “SECTION 3.14     Extension of Maturity Date.



3

--------------------------------------------------------------------------------



(a)In the event that there are no Investor Notes outstanding on the Notice Date
(as defined below): the Company may extend the Revolving Credit Commitment
Termination Date from April 30, 2014 to December 31, 2016, so long as the
Company shall have delivered to the Administrative Agent and the Lenders, by a
date no earlier than April 1, 2014 nor later than April 15, 2014 (the “Notice
Date”), the following:


(i)     an officer’s certificate, in form and substance reasonably satisfactory
to the Administrative Agent, to the effect that: (x) no Default or Event of
Default has occurred and is then continuing, (y) there is no other convertible,
institutional or other similar type debt of the Company outstanding with a
maturity date on or prior to the proposed extended Revolving Credit Commitment
Termination Date and (z) the Company is exercising its option to extend the
Revolving Credit Commitment Termination Date from April 30, 2014 to December 31,
2016;


(ii)     a proforma balance sheet, along with projections (for the period
through January 31, 2017, at a minimum), each to be in form and substance
satisfactory to the Administrative Agent, demonstrating covenant compliance;


(iii)     evidence, reasonably satisfactory to the Administrative Agent that
either: (x) the holders of all of the Company’s Investor Notes have elected to
convert such notes to equity, or (y) the Company has purchased, in open market
transactions, all the Investor Notes, or (z) as a result of a combination of
conversions described in clause (a)(iii)(x) and open market purchases described
in clause (a)(iii)(y), there are no Investor Notes outstanding; and


(iv)     payment to the Administrative Agent of all fees required to be paid in
accordance with the fee letter dated the date hereof, for the pro-rata
distribution to the Lenders.


(b)In the event that there are Investor Notes outstanding on the Notice Date:
the Company may extend the Revolving Credit Commitment Termination Date from
April 30, 2014 to December 31, 2016, so long as the Company shall have delivered
to the Administrative Agent and the Lenders the following:


(i)     On the Notice Date:


    (x)     an officer’s certificate, in form and substance reasonably
satisfactory to the Administrative Agent, to the effect that (x) no Default or
Event of Default has occurred and is then continuing, (y) there is no other
convertible, institutional or other similar type debt outstanding with a
maturity date on or prior to the proposed extended Revolving Credit Commitment
Termination Date and (z) the Company may elect to exercise its option, in
accordance with subsection (b)(ii) below, to extend the Revolving Credit
Commitment Termination Date to December 31, 2016; and


    (y)     a proforma balance sheet, along with projections (for the period
through January 31, 2017, at a minimum), each to be in form and substance
satisfactory to the Administrative Agent, demonstrating covenant compliance.

4

--------------------------------------------------------------------------------





(ii)     By 9:00 a.m. (New York time) on May 1, 2014:


    (x)     an officer’s certificate, in form and substance reasonably
satisfactory to the Administrative Agent to the effect that (w) no Default or
Event of Default has occurred and is then continuing, (x) there is no other
convertible, institutional or other similar type debt of the Company outstanding
with a maturity date on or prior to the proposed extended Revolving Credit
Commitment Termination Date, (y) there have been no changes to the previously
delivered proforma balance sheet and projections described in (b)(i)(y) above
and (z) the Company is exercising its option to extend the Revolving Credit
Commitment Termination Date to December 31, 2016;


    (y)     a statement to the effect that, one of the following conditions have
occurred: (I) none of the holders of Investor Notes gave notice on or prior to
the close of business on April 30, 2014 of their election to require the Company
to repurchase the Investor Notes on May 1, 2014, or (II) on or prior to April
30, 2014, holders of [applicable number to be inserted on such date] of the
Investor Notes gave notice of their election to require the Company to
repurchase such Investor Notes on May 1, 2014, however the Company has cash on
hand greater than $1,000 multiplied by the number of Investor Notes that were
presented for repurchase by the close of business on April 30, 2014, which
totals $[applicable amount to be inserted on such date], in the aggregate; and


    (z)     payment to the Administrative Agent of all fees required to be paid
in accordance with the fee letter dated the date hereof, for the pro-rata
distribution to the Lenders.


(c)     Other than as expressly set forth in this Section 3.14, no other
amendments, modifications or waivers to the Credit Agreement shall be made or
deemed made unless such amendments, modification or waivers are made in
accordance with Section 10.04 hereof. Notwithstanding anything to the contrary
herein, all repurchases and redemptions of the Investor Notes shall otherwise be
in compliance with the terms and conditions of this Agreement which provide,
among other things, for limitations on the “Basket Amount” and “Excess Equity
Repurchases” in accordance with Section 7.13 hereof.


(d)     Notwithstanding anything to the contrary above, the Revolving Credit
Commitment Termination Date, as extended in accordance with the terms described
above, shall be subject to earlier termination if, on any date after April 30,
2014 that is the Business Day immediately preceding the date on which the
Company is required to pay for any Investor Notes pursuant to the Company’s
exercise of its redemption option (such payment date, a “Redemption Payment
Date”), unless, as of the close of business on the Business Day immediately
preceding such Redemption Payment Date, the Company’s cash on hand is greater
than $1,000 multiplied by the number of Investor Notes that the Company must
redeem on the Redemption Payment Date. The Company shall give the Administrative
Agent and the Lenders not less than 15 calendar days prior written notice of
such redemption and shall provide a proforma balance sheet, along with
projections (for the period through January 31, 2017, at a minimum), each in
form and substance satisfactory to the Administrative Agent, demonstrating
covenant compliance.

5

--------------------------------------------------------------------------------



        (h)     The reference to the text “Minimum” in Section 7.12(e) of the
Credit Agreement is hereby amended and replaced with the text “Maximum”.


        (i)     Section 10.04 of the Credit Agreement is hereby amended to (i)
add the text “or” immediately preceding clause (h) thereof, (ii) delete clause
(i) thereof in its entirety and (iii) to amend and restate the text “in each
case specified in clauses (a) through (i) above” therein to read as “in each
case specified in clauses (a) through (h) above”.


        (j)     Exhibit G attached hereto is hereby added as Exhibit G to the
Credit Agreement. Schedule 1.01 attached hereto is hereby added as Schedule 1.01
to the Credit Agreement.
2.
Conditions to Effectiveness.

    This Amendment shall become effective upon receipt by the Administrative
Agent of (a) this Amendment duly executed by the Company, the Guarantors and the
Lenders, (b) all fees required to be paid pursuant to the fee letter dated the
date hereof and executed by the Administrative Agent and the Company, shall have
been paid in full, (c) an Assignment and Acceptance Agreement, substantially in
the form attached hereto as Exhibit 1, duly executed by Bank of America, N.A.
and the other Lenders, (d) Assignment and Acceptance Agreements, substantially
in the forms attached hereto as Exhibit 2, duly executed by JPMorgan Chase Bank,
N.A. and New York Commercial Bank and Sovereign Bank, N.A., (e) the Account
Pledge Agreement, substantially in the form attached hereto as Exhibit G, duly
executed by the Company, (f) amended and restated Revolving Credit Notes, each
substantially in the form of Exhibit A to the Credit Agreement, reflecting the
revised Revolving Credit Commitments of the Lenders in accordance with Schedule
1.01 to the Credit Agreement (as herein revised), and (f) such other documents,
instruments or agreements that the Administrative Agent shall reasonably require
with respect thereto.
3.
Miscellaneous.

    Capitalized terms used herein and not otherwise defined herein shall have
the same meanings as defined in the Credit Agreement.
    Except as expressly amended and waived hereby, the Credit Agreement shall
remain in full force and effect in accordance with the original terms thereof.
    The amendments set forth above are limited specifically to the matters set
forth above and for the specific instances and purposes given and do not
constitute directly or by implication a waiver or amendment of any other
provision of the Credit Agreement or a waiver of any Default or Event of
Default, whether now existing or hereafter arising, which may occur or may have
occurred.
    The Company hereby (i) represents and warrants that (a) after giving effect
to this Amendment, the representations and warranties made by the Company and
each of its Subsidiaries pursuant to the Credit Agreement and the other Loan
Documents to which each is a party are true and correct in all material respects
as of the date hereof with the same effect as though such representations and
warranties had been made on and as of such date, unless any such representation
or warranty is as of a specific date, in which case, as of such date and (b)
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing and (ii) confirms that the liens, heretofore granted,
pledged and/or assigned to the Administrative Agent for the Lenders shall not be
impaired, limited or affected in any manner whatsoever by reason of this
Amendment.
    The Company hereby further represents and warrants that the execution,
delivery and performance by the Company of this Amendment and the Credit
Agreement (as amended by this Amendment), (a) have been duly authorized by all
requisite corporate action, (b) will not violate or require any consent (other
than consents as have been made or obtained and which are in full force and
effect) under (i) any provision of law applicable to the Company, any applicable
rule or regulation of any Governmental Authority, or the Certificate of
Incorporation or By-laws of the Company, (ii) any order of any court or other
Governmental Authority binding on the Company or (iii) any agreement or
instrument

6

--------------------------------------------------------------------------------



binding on the Company. Each of this Amendment and the Credit Agreement (as
amended hereby), constitutes a legal, valid and binding obligation of the
Company.
    This Amendment may be executed in one or more counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute but one Amendment. This Amendment shall become effective when duly
executed counterparts hereof which, when taken together, bear the signatures of
each of the parties hereto shall have been delivered to the Administrative
Agent.
    This Amendment shall constitute a Loan Document.
    This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.






[next page is signature page]

7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company, the Administrative Agent and the Lenders have
caused this Amendment to be duly executed by their duly authorized officers, all
as of the day and year first above written.


CITIBANK, N.A., as Administrative Agent and as a
Lender




By:________________________
Name: Stuart N. Berman
Title: Vice President


MANUFACTURERS AND TRADERS TRUST
COMPANY, as a Lender




By:________________________
Name:
Title:


NEW YORK COMMERCIAL BANK, as a Lender




By:________________________
Name:
Title:


SOVEREIGN BANK, N.A., as a Lender




By:________________________
Name:
Title:


COMTECH TELECOMMUNICATIONS
CORP.




By:_____________________________
Name:     Michael Porcelain
Title:    Senior Vice President and Chief Financial Officer














[Signature Page to Sixth Amendment]

8

--------------------------------------------------------------------------------



Each of the undersigned, not as a party to the Credit Agreement but as a
Guarantor under the Guaranty, dated June 24, 2009 and as a Grantor under the
Security Agreement dated as of October 31, 2011 hereby (a) accepts and agrees to
the terms of the foregoing Amendment, (b) acknowledges and confirms that all
terms and provisions contained in the Loan Documents to which it is a party are,
and shall remain, in full force and effect in accordance with their respective
terms, (c) reaffirms and ratifies all the representations and covenants
contained in each Loan Document in all material respects to which it is a party;
(d) represents, warrants and confirms the non-existence of any offsets,
defenses, or counterclaims to its obligations under any of the Loan Documents to
which it is a party; and (e) confirms and agrees that the liens heretofore
granted, pledged and/or assigned to the Administrative Agent for the benefit of
the Lenders as security for the Obligations (as defined in the Security
Agreement) shall not be impaired, limited or affected in any manner whatsoever
by reason of this Amendment.
COMTECH SYSTEMS, INC.
COMTECH ANTENNA SYSTEMS, INC.
COMTECH EFDATA CORP. (successor-by-merger to Comtech AHA Corporation)
COMTECH PST CORP.
COMTECH MOBILE DATACOM CORPORATION
COMTECH XICOM TECHNOLOGY, INC.    
COMTECH COMSTREAM, INC. (f/k/a Comtech Tiernan Video, Inc.)
COMTECH TOLT TECHNOLOGIES, INC.    
COMTECH SYSTEMS INTERNATIONAL, INC.
COMTECH COMMUNICATIONS CORP.    
ARMER COMMUNICATIONS ENGINEERING SERVICES, INC.
TIERNAN RADYNE COMSTREAM, INC.     
COMTECH AEROASTRO, INC.
ANGELS ACQUISITION CORP.


By:___________________________
Name: Michael Porcelain
Title:     Senior Vice President and Chief Financial Officer












[Signature Page to Sixth Amendment]

9

--------------------------------------------------------------------------------





                
Schedule 1.01
 
 
 
Lender:        
Revolving Credit Commitment:
CITIBANK, N.A.
$36,000,000
 
 
MANUFACTURERS AND
TRADERS TRUST COMPANY
$25,000,000
 
 
SOVEREIGN BANK, N.A.
$24,000,000
 
 
NEW YORK COMMERCIAL BANK
$15,000,000
 
 
Total Commitment
$100,000,000



        




            


        


                







10